DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claims 19-26 are objected to because of the following informalities:  
Claim 19 recites “determine the at least one characteristic of the the first pixel with use of at least one of the measurements including an effect of a second pixel of the pair of pixels on the at least one voltage or current, and with use of at least one of the measurements including an effect of the at least one characteristic of the first pixel on the at least one voltage or current” (emphasis added).  
Claims 20-26 are dependent on claim 19 and objected to for substantially the same reasons, discussed above.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-14, 16, 17, 19-22, 24 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (USPN 2011/0205221).

With respect to claim 11, Lin teaches a method of determining at least one characteristic of a first pixel in an array of pixels in a display (Figs. 3, 4 and 9-10B and paragraphs [0037]-[0046] and [0059]-[0072]) in which each pixel includes a drive transistor coupling a supply voltage to an OLED for controlling a supply of current to the OLED (Figs. 3, 4 and 9-10B and paragraphs [0037]-[0046] and [0059]-[0072].  At least Figs. 4 and 10A-10B, items 112, VDD and 120 teach a drive transistor, supply voltage and OLED), said first pixel being one of a pair of pixels, said display system including a monitor line controllably coupled to said pair of pixels (Figs. 3, 4 and 9-10B and paragraphs [0037]-[0046] and [0059]-[0072].  At least Figs. 4 and 10A-10B, items 11 teach multiple pixels sharing a monitor line that is controllably coupled.  Any arbitrary pixel in the grouping reads on a first pixel), said method comprising: 
measuring at least one voltage or current over the monitor line generating one or more measurements (Figs. 3, 4 and 9-10B and paragraphs [0037]-[0046] and [0059]-[0072]); and 
determining the at least one characteristic of the first pixel with use of at least one of the measurements including an effect of a second pixel of the pair of pixels on the at least one voltage or current, and with use of at least one of the measurements including an effect of the at least one characteristic of the first pixel on the at least one voltage or current (Figs. 3, 4 and 9-10B and paragraphs [0037]-[0046] and [0059]-[0072].  Examiner notes the second detection mode includes an entire row or column.  This would include the effect of an arbitrary second pixel.  The claim does not require any specific characteristic determination and a reasonably broad interpretation includes the teachings of Lin). 
However, Lin fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art at the time of the invention (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to combine the various teachings of Lin because paragraph [0079] expressly teaches “this invention is not limited to the disclosed embodiments but is intended to cover various arrangements included within the spirit and scope of the broadest interpretation so as to encompass all such modifications and equivalent arrangements.”

With respect to claim 12, Lin teaches the method of claim 11, discussed above, wherein determining the at least one characteristic of the first pixel comprises extracting from the one or more measurements, the effect of the second pixel on the at least one voltage or current (Lin, Figs. 3, 4 and 9-10B and paragraphs [0037]-[0046] and [0059]-[0072].  Examiner notes the second detection mode includes an entire row or column.  This would include the effect of an arbitrary second pixel.  The claim does not require any specific extracting and a reasonably broad interpretation includes the teachings of Lin). 
With respect to claim 13, Lin teaches the method of claim 11, discussed above, further comprising: 
during the measuring the at least one voltage or current, forcing the first pixel into one or more states (Lin, Figs. 3, 4 and 9-10B and paragraphs [0037]-[0046] and [0059]-[0072] teach forcing the pixels into an active state), wherein measuring the at least one voltage or current over the monitor line comprises: 
for each of the one or more states, generating at least one measurement including the effect of the at least one characteristic of the first pixel (Lin, Figs. 3, 4 and 9-10B and paragraphs [0037]-[0046] and [0059]-[0072].  Examiner notes the second detection mode includes an entire row or column.  This would include the effect of an arbitrary first pixel), and 
wherein determining the at least one characteristic of the first pixel comprises extracting from the at least one measurement, the effect of the second pixel on the at least one voltage or current (Lin, Figs. 3, 4 and 9-10B and paragraphs [0037]-[0046] and [0059]-[0072].  Examiner notes the second detection mode includes an entire row or column.  This would include the effect of an arbitrary second pixel.  The claim does not require any specific extracting and a reasonably broad interpretation . 
With respect to claim 14, Lin teaches the method of claim 11, discussed above,further comprising prior to measuring the at least one voltage or current, forcing the second pixel of the pair of pixels into a known state (Lin, Figs. 3, 4 and 9-10B and paragraphs [0037]-[0046] and [0059]-[0072] teach forcing the pixels into an active state). 
With respect to claim 16, Lin teaches the method of claim 15, discussed above,wherein forcing the second pixel of the pair of pixels into the known state comprises adjusting the supply voltage of the second pixel (Lin, Figs. 3, 4 and 9-10B and paragraphs [0037]-[0046] and [0059]-[0072] teach forcing the pixels into an active state). 
With respect to claim 17, Lin teaches the method of claim 13, discussed above, wherein forcing the first pixel into the one or more states comprises controlling a state of the OLED of the first pixel with use of the monitor line (Lin, Figs. 3, 4 and 9-10B and paragraphs [0037]-[0046] and [0059]-[0072] teach forcing the pixels into an active state.  The claim does not require a specific usage of the monitor line and a reasonably broad interpretation includes the teachings of Lin). 
Claim 19, a system for determining at least one characteristic of a first pixel in an array of pixels in a display corresponds to and is analyzed and rejected for substantially 
The further limitations of claims 20-22 are rejected for substantially the same reasons as claims 12-14, discussed above.

The further limitations of claims 24 and 25 are rejected for substantially the same reasons as claims 16 and 17, discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 11-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,013,915. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader in scope and encompassed by U.S. Patent No. 10,013,915.


Claims 11, 14, 18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,697,771. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader in scope and encompassed by U.S. Patent No. 9,697,771.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Lee et al. (USPN 2014/0022289) teaches paired pixels with a shared monitor line.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623